intervention is warranted.   Pan v. Eighth Judicial Dist. Court, 120 Nev.
222, 228, 88 P.3d 840, 844 (2004).
                            Having considered the petition, we conclude that our
                intervention by way of extraordinary relief is not warranted.   Smith, 107
                Nev. at 677, 818 P.2d at 851; NRAP 21(b)(1). Accordingly, we
                            ORDER the petition DENIED.



                                                                                        J.
                                                           Hardesty


                                                          P  O,A.)t
                                                           Parraguirre




                cc: Chief Judge, The Eighth Judicial District Court
                     Hon. J. Charles Thompson, Senior Judge
                     Moran Law Firm, LLC
                     Abrams Law Firm, LLC
                     Eighth District Court Clerk




SUPREME COURT
        OF                                           2
     NEVADA


(0) I947A